 496DECISIONSOF NATIONALLABOR RELATIONS BOARDSeaway Broadcasting Company, Inc. d/b/aWMPPandCharles Branch,Jr.andSamuel Walder. Cases13-CA-10856 and 13-CA-10978July 28, 1972DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERS JENKINSAND KENNEDYOn March 24, 1972, Trial Examiner WilliamFeldesman issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief, and the General Counsel filedan answering brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminers' Decision in light of the exceptions andbriefs and has decided to affirm the Trial Examiner'srulings, findings,' and conclusions and to adopt hisrecommended Order.SamuelWalder, and a separate complaint was issuedthereon by the General Counsel on December 13, 1971,against the Respondent. Compositely, the complaints (thatin Case 13-CA-10856 was amended at the hearing) allegethat by discharging or constructively discharging employeeCharles Branch, Jr., and by discharging employee SamuelWalder, on or about August 11, 1971, because they"engaged in statutorily protected and concerted activitiesand/or union activities," the Respondent committed unfairlabor practices in violation of Section 8(a)(1) of theNational Labor Relations Act. The Respondent's answers,as amended at the hearing, deny the commission of anyunfair labor practices. The Respondent asserts that Branchengaged in no statutorily protected conduct and wasdischarged for cause, and that in any event he was a"supervisor" as defined in the Act and hence not an"employee" entitled to the Act's benefits; and that Walderwas separated for legitimate business reasons unrelated toany activity on his part falling within the Act's protections.These are the fundamental issues that have been presentedin these proceedings.Upon the entire record, after seeing and hearing thewitnesses and observing their demeanor on the stand, andafter due consideration of the briefs filed by the GeneralCounsel and the Respondent, I make the following:FINDINGS OF FACTORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Trial Examiner and hereby ordersthat the Respondent, Seaway Broadcasting Compa-ny, Inc. d/b/a WMPP, East Chicago Heights,Illinois, its officers, agents, successors, and assigns,shall take the action set forth in the Trial Examiner'srecommended Order.iIn adopting the Trial Examiner's findingthatRespondent violated Sec8(a)(I) in discharging Branch and Walder, we rely solely on his finding thatRespondentwas motivated by Branch's protected concerted activity and byWalder's close association withBranchWe find it unnecessary to reach thequestionwhether Respondent was also motivated by Branch's unionactivities on behalf of American Federation of Radio and Television ArtistsTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEWILLIAM FELDESMAN, Trial Examiner: These cases wereconsolidated on December 13, 1971, and tried before me inChicago, Illinois, on January 6, 7 and 11, 1972. The chargein Case 13-CA-10856 was filed on September 2, 1971, byCharles Branch, Jr., and a complaint was issued thereon bythe General Counsel on October 29, 1971, against SeawayBroadcasting Company, Inc. d/b/a WMPP, East ChicagoHeights, Illinois, herein called the Respondent. The chargeinCase 13-CA-10978 was filed on October 28, 1971, byiAll four disc jockeys employed by theRespondent were alsoannouncersThere were aboutfour additional announcers,however, who1.THE BUSINESS OF THE RESPONDENTThe Respondent admits, as the complaints allege, that itis and at all material times has been an Illinois corporationengaged in that State in the operation of a radiobroadcasting station; that during the past 12 months itderived a gross income in excess of $100,000 in the courseand conduct of its business operations; and that itsubscribes to national news services, and sells time foradvertisingpurposes to advertisers of national brandproducts and to advertisers located in the States of Illinoisand Indiana. I find upon the foregoing, as the Respondentfurther admits in accordance with the complaints, that theRespondent is and at all material times has been anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.II.THEALLEGED UNFAIR LABOR PRACTICESA.TheAlleged Supervisory Status of CharlesBranch, Jr.As noted above, the Respondent claims that CharlesBranch, Jr., was a supervisor as defined in Section 2(11) oftheAct, as such not an employee within the meaning ofSection 2(3) and therefore not entitled to the benefits of theAct. Branch started to work for the Respondent on April10, 1968. He was employed as a radio announcer and discjockey' from that time until, his separation from theRespondent in August 1971. At times he also worked as asalesman and as an engineer. He held a first classwere not disc jockeys Allen Wheeler,the Respondent's station manager,also performedsome announcing duties198 NLRB No. 84 WMPPengineer's license, without which a person could not signthe Respondent's radio station on or off the air.About March 15, 1971, he was made acting programdirectorwhen the incumbent program director, EddieHolland, was transferred to sales; and on March 19, 1971,he was appointed supervising staff announcer for a 30-daytrialperiodwhichwas thereafter continued by theRespondent indefinitely. In fact, he served in bothtemporary capacities until the Respondent discharged him,although there was little or no difference between hisduties as acting program director and as supervising staffannouncer,especially insofar as any alleged"supervisory"functionswere concerned. These titles and attendantresponsibilities and certain additional obligations assignedto him constitute the basis for the Respondent'sdefensethat he was a supervisor within the purview of Section2(11) of the Act when he was fired and that it consequentlydid not violate Section 8(a)(1).Branch washired by theRespondentat a salary of $135per week.He received no wage increase throughout theentireperiod of his employment. Notwithstanding thesupplementary duties which were assigned to him, startinginMarch 1971, his salary remained the same. Despite theseextra burdens Branch continued to work his regular shiftsas anannouncer and disc jockey just as he did before.These temporary additional duties conferred upon himverylittleifany power to act with authority in orconcerning his relations with other employees. As hetestified,his first assignment as acting program directorwas to prepare for his superiors' approval a format,"something like a blue print," for the station to follow onthe air.Other assignments,as he further testified,were to"see that the play list was made-up on time and to listen toother stations and see what records they were playing." Butin these assignments,it is evident,and in his other work asactingprogram director, and in his other additionalfunctions, he was not given any meaningful authority overotherworkers.He was not authorized to hire or fireemployees,or to make effective recommendations forhiring and firing. Not even Allen Wheeler, the Respon-dent's station manager,who earned$25,000 per year andunder whom Branch worked directly as acting programdirectorand supervising staff announcer, had thesepowers.Authorityto make effective recommendations forhiring or firing was vested in an executive board composedofWheeler,Allen Brown,the Respondent's general salesmanager and vice president,Verda Beckwith,the Respon-dent'sbookkeeper(where decisions involved financialmatters), and Charles Pinckard, the Respondent's presi-dent and chairman of its board of directors. That it wasPinckard who had the actual authority to hire or dischargeemployees and to take other important decisions in regardtopersonnel or the Respondent's operations is madecrystalclearby the evidence, and in particular byPinckard's own testimony. The record amply demonstratesthat,for this small radio station employing 15 to 18individuals, personnel decisions of substance were made byPinckard himself.For example,wage increases werePinckard'sexclusive concern.As later indicated,neither2These arethe remainingsupervisorypowers enumerated in Sec 2(l 1),which also prescribesthe exerciseof independent judgmentin their use, and497Wheeler nor Brown had the power to act upon Branch'srequest for a raise for the staff of announcers,includinghimself.There is no convincing evidence that Branch,in either ofhis temporary additional capacities,had authority totransfer,suspend, lay off,recall,promote,assign,reward,or discipline other employees, or responsibly to directthem,or to adjust their greivances,or effectively torecommend such action.2Whatever"assignments" hemade,or "directions"he gave,were of a routine nature andwithin a very narrow ambit.He was to"become thorough-ly familiar with all [disc jockey] schedules,includingSunday personnel," but beyond that no enforcementauthority was entrusted to him.While Branch ostensiblyhad authority to recommend air shift schedules to Wheeler,the evidence shows that in practice Branch had little to sayabout this matter and exercised no independent judgment.The net effect of the one schedule he prepared-and atWheeler's request and virtual dictation-was to continuethe existing air shift assignments with but one change: analteration and switch in his own assignment and only forSaturday work. The record clearly demonstrates that noexchange of shifts between announcers was permissiblewithout Wheeler's prior approval.Insofar as direct dealings with other employees wereconcerned,Branch was given the ministerial and routinetasks of assuring that announcers kept the control roomand recording studios clean,did not abuse the right to usea station telephone,reported for work at least a half hourbefore air time,signed the air log properly,and playedrecords in accordance with a list previously approved byWheeler.Responsible for the"orderly processing andrecording of commercials,"Branch was also to"follow-through"on personnel assigned to record them.In thesepredetermined and circumscribed areas little room was leftfor the exercise of discretion or independent judgment.There is absolutely no evidence,moreover,that Branchcould take or effectively recommend disciplinary action inthe event his wishes or "orders"in these matters wereignored.On the contrary, the record discloses that thestrongest action he took was occasionally to report tomanagement infractions of these requirements.Objectionstohisdemands also resulted in his suggestions toemployees that they speak to higher authority.Another job assigned to him was to "check" tapes forSunday religious broadcasts with reference to the quality ofrecording and questionable program content. These re-sponsibilities had nothing to do with supervisory powers,as such.The roleof monitor and censor is not at all the roleof supervisor.Nor is there any evidence that he could go sofar as to cancel a religious broadcast in whole or in part onhisauthority alone, or that he could even effectivelyrecommend such action.The Respondent took pains to refer in its brief toBranch's designation as "second co-chairman and record-er" of a music committee appointed to select certain "top"records to be played on the air.But that committeeconsisted of all the disc jockeys, and Branch crediblytestified that, like every other nonsupervisory member, hemore than routine action, as a prerequisite for meeting the definition of a"supervisor " 498DECISIONSOF NATIONALLABOR RELATIONS BOARDhad but one vote, and that a majority vote was necessary tochange the position of a record on the play list. The recordreveals that the first cochairman was Wheeler-and that hehad a veto vote. This is another instance in which Branchwas given work to do, but not the work of an officialhaving substantial authority over other employees, andtherefore not the work of a "supervisor" as defined inSection 2(11) of the Act.Testimony was even elicited by the Respondent on cross-examination of Branch that he was required "to keep [thelibrary] straightened up." It also appears that Branch wasresponsible for establishing a "workable filing system forthe record library." These chores are not atypical of theroutine, ministerial functions the Respondent gave Branchtoperform in the additional positions he held on atemporary basis from March 1971 until his discharge inAugust of that year, and of the facts on which theRespondent relies for its contention that Branch was a"supervisor" under the Act.Branch'ssupplementarydutiesapparentlyrelievedWheeler of certain of his less important responsibilities asstationmanager. The titles conferred upon Branch werehonorific and more: they demanded extra work. But I amconvinced and find that Wheeler retained any majorpersonnel powers that fell within his authority and yieldedno consequential function to Branch that required the useof independent judgment. Branch, the disc jockey withmost years of service when he was fired in August 1971,was under the Respondent's allocation of authority to himno more than a senior and "straw boss" in relation to otherannouncers, having been given no real supervisory powersover them. Not only does the record make it clear thatBranch did not consider himself to be a true supervsior,but there is no evidence that his fellow employees regardedhim as such. On the evidence, no other view by him or hiscoworkers was warranted in the light of his actual conductand his actual authority from March to August 1971.From the foregoing facts and the entire record, I findthat Branch, at all times during his employment, was not a"supervisor" as defined in Section 2(11) of the Act, but onthe contrary was an "employee" within the meaning ofSection 2(3) and thereby entitled to the benefits andsafeguards of Sections 7 and 8(a)(I). "We do have a rule deminimis here. If any authority over someone else, nomatter how insignificant or infrequent, made an employeea supervisor, our industrial composite would be predomi-nately supervisory. Every order-giver is not a supervisor.Even the traffic director tells the president of a companywhere to park his car."N. L. R. B. v. Security Guard Service,Inc.,384 F.2d 143, 151 (C.A. 5). "Statutory supervisionmust have both conceptual and practical aspects and mustbe meaningful in respect to the position occupied by theemployee. Implemented intentions are integers in theformula.A supervisor may have potential powers, buttheoreticalor paper power will not suffice. Tables oforganization and job descriptions do not vest powers.Some kinship to management, some empathetic relation-ship between employer and employee, must exist beforethe latter becomes a supervisor for the former."Id.at 149."The test iswhat power the worker actually exercises, andthe finely-shaded gradations of power in any enterpriseproscribe a wooden reading of Section 2(11). Amost anyemployee`directs' other employees in some position atsome time."Food Store EmployeesUnion,Local 347 v.N.L.R B.,422 F.2d 685, 690 (C.A.D.C.). Theseconceptualguides and legal tests for the fair and sensible applicationof Section 2(11) buttress the finding I have made that onthe evidence adduced Branch was an "employee" underthe Act fullyentitled to its protections.B.The Dischargesof CharlesBranch,Jr.,andSamuel WalderBranch's employment on April 10, 1968, as an announc-er and disc jockey, his salary of $135 per week, his holdingof a firstclass engineer's license enabling him to sign thestation on and off the air, and his temporary appointmentsas acting program director and supervising staff announcerand assignment to handle additional responsibilities inMarch 1971 have already been mentioned. After hisinitialemployment by the Respondent, Branch was ultimatelyassigned to shifts embracing "class double A" time, themost expensive on the air, shifts he worked until hisseparation. Branch testified credibly that he participated in"community work" as an employee of station WMPP.Thus, he ran dances to raise money for charitablepurposes, sponsored a volley ball league to "keep some ofthe kids off the streets of Chicago Heights," spoke at anelementary school about the braodcasting industry and"how to go about getting into" it, and engaged in othersimilar activities. He also testified that his notion of radiowas "working with the community," that radiois "licensedfor the community." He further testified, and I find, that inthese community activities he was "Charles Branch fromWMPP and whenever [he] did anyting [he] had a banner[he ] always put up," the banner bearing the station's name.People were constantly turning to the radio station for aidof this kind and Branch on behalf of the station often gaveit.As he testified, it was "promotion for the station and ithelped [him] to create a following." During his employ-ment by the Respondent, Branch also performed quitefrequently at "sets" or "hops"-dances held at variouspublic places such as night clubs. As a known stationWMPP radio personality his announced presence at suchfunctions, at which he would "spin" or playmusicalrecords, served to attract members of the public andinduce them to pay an entrance fee in order to see him anddance or listen to the records he played. In these instances,also, he would display the WMPP banner.3 He was paidfor his services at these affairs either directly from the"gate receipts" or by the operator of the public place. As hetestifiedwith respect to this commercial venture, whichallowed announcers to supplement their earnings after theycompleted their work and left the air, "it helps promote thestation and it made income for the announcers." WMPPdisc jockeys who during their shifts publicized on the air"sets" or "hops" at which they would later appear wererequired to buy andpay forthe timetheyused for these3Branch testifiedcredibly without denial that Wheeler authorized him todisplay thebanner at"sets" or "hops " WMPPadvance announcements. Payments for such self-advertis-ing also benefited the station. The Respondent charged$2.50 for a 10-second "spot" or announcement, and $5 forone lasting a minute. Avoidance of such payments isknown as "stealing" time, but not in the sinister sense ofcommitting a crime. Branch's last day of work for theRespondent was on August 10, 1971, and he was paidthrough August 15.The General Counsel contends that the Respondentdischarged Branch on August 11, 1971, because he haddiscussedwithotherannouncers the need for andintroduction of a union at the Respondent's radio stationand the desirability of obtaining a pay raise frommanagement for the announcing staff, and because onAugust 9, 1971, he had actually spoken for the announcersand asked management for a wage increase for them and ameeting to discuss this subject. But the Respondent claimsthat it discharged Branch later in August 1971 and for avariety of reasons, including innumerable instances of"stealing" time and work performance deficiencies, uncon-nected with any statutorily protected activities in which hemay have engaged, and it also denies that Branch onAugust 9 truly engaged in concerted action. These mattersand related evidence are later considered and discussed.SamuelWalder commenced his association with theRespondent in March 1971, although there is disagreementwhether and when he acquired full employment status.Like Branch, he was employed by the Respondent as a discjockey and an announcer. It is undisputed that he wasseparated by the Respondent on August 11, 1971. Beforethe Respondent employed him, Walder, who had attendeda radio braodcasting school and had received a third classengineer's license in 1969 entitling him to broadcast andannounce on the air, frequently helped Branch to "spin"records at "sets" or "hops" and was paid for his services bythebusinessorganization established to receive theproceeds Branch earned for this work. Walder was, ineffect,Branch's employee. In this work he acquiredpractical experience using recording equipment and public-ly introducing records.Walder's work on "sets" and hisclose association with Branch were well known to Wheelerand Pinckard when the Respondent hired Walder andpermitted him to go on the air at its station. Waldercredibly testified, and I find, that Pinckard originallyinterviewed him for a job with the Respondent in January1971; that he saw Pinckard again about February 26; thatabout March 1 he completed an application form, spoke toWheeler, and was told by Wheeler that Pinckard had givenaAlthough the "sign-off" shift was daily the last one on the air, anannouncer with a third calss engineer's license could operate it, as theholder of a first class license took over briefly for the very short timerequired to sign the station off the air5Verda Beckwith, the Respondent's bookkeeper, testified thatWalder"became a regular employee within the meaning of the withholdingstatutes" on June I, 1971, and that before that time Walder was given"travel expenses which would be any gas or car repairs either in his comingto work and there were no withholdings from that " Under either version,Walder's or Beckwith's, Walder was placed on the regular payroll by at leastJune I. 1971 But, apart from tax matters, Walder's entrenchment as aregular employee of the Respondent antedated June I and lasted until hisseverance from the Respondent's employ Exhibits introduced into evidenceby the Respondent show that Walder (under the professional name,"Freddie Scott," which was suggested to him by Wheeler) was assigned tothe "sign-off" shift as of April 26 in a publicized air shift schedule, dated499hisapproval thatWalder "be put on the air" and thatWalder would be placed under Branch for training; thatfor about I week thereafter he worked on the air as atrainee on a 1-hour show and received $50 per week forexpenses; that about March 8, after this week and his workon the show, Wheeler thanked him and said he would callhim if he needed him again; that after this week theRespondent never again notified him that he was workingon a trial or temporary basis; that Wheeler called himaboutMarch 15, and on that day at the radio stationPinckard gave him the 10 a.m. to 2 p.m. "slot," one shifthaving become open by reason of the transfer of EddieHolland, then the program director, to the sales staff; thatabout April 15 he was supplanted on the 10 a.m. to 2 p.m.shiftby Buddy Bell, a disc jockey who had moreaccumulated service time with the Respondent, and wastold he would be assigned to the "sign-off" shift, when itbecame available; that later in April at Wheeler's requesthe replaced Buddy Bell "a few times" on the 10 a.m. to 2p.m. shift; and that he was then assigned to work the "sign-off" shift as of April 26. The "sign-off" shift operatedseasonally during daylight saving time, starting in thespring as the number os hours of daylight increased, andending in September in the late summer when theydwindled to an insubstantial number of minutes; it begandaily at 6 p.m. and its duration depended on the number ofdaylight hours in the day.4 On April 26, as Branch crediblytestified,without denial, Bret Davis, the disc jockey whohad had the "sign-off" shift in the past and who had alsobeen given weekend work to perform, quit the Respon-dent's employ. It appears that Walder then fully became areplacement for Davis, having been hired, as Wheelertestified, primarily as a "stand-by" to fill in for others asneeded, and having been given the "sign-off" shift. Walderalso credibly testified, and I find, that he started to accruea regular salary from the Respondent on March 15, 1971(the day Pinckard assigned him to the 10 a.m. to 2 p.m.shift), that he was first paid a salary on April 1, that hissalary was $100 per week, and that this salary continueduntil the Respondent separated him.5 Walder worked the"sign-off" shift until his separation on August 11, 1971,and was paid through August 15. In the course of hisemployment he "bought" time from the Respondent,apparently to announce on the air his own appearnaces atoutside functions.The General Counsel argues that the RespondentdischargedWalder on August 11, 1971, because he haddiscussed with Branch and other disc jockeys bringing aApril 22,1971, containing the names and shifts of all regular disc jockeys,and signed and certified,as requested,that he had read the instructions inthree memoranda issued by Wheeler on March 19, 1971. two addressed to"AllAir Personalities," and the third to "AllPersonnelConcerned " ThedateMarch 19 appears next to Walder's signature on two of thememoranda These documents are some evidence that Waler's status by atleastMarch 19 and before June I was something more than that of a"trainee" or casual worker Because of them and Walder's favorabledemeanor on the stand, I have credited all the testimony he gave which isattributed to him in the above paragraph,notwithstanding testimony ofBeckwith,Wheeler, and Pinckard collectively tending to create theimpression that he was never more than a "trainee"or "on trial," and thathe was at most a "temporary" w',rker I find that Walder was employed ona regular "stand-by" basis at a salary of $100 per week commencing onMarch 15, 1971 500DECISIONS OF NATIONAL LABOR RELATIONS BOARDunion into the Respondent's station, and because theRespondent closely identified him with Branch andBranch's concerted activities, particularly Branch's August9 demand upon management for a wage increase and ameeting. The Respondent insists, however, that Walderwas employed on a temporary basis on the "sign-off"shift,6 and that it severed Walder for a number of faults,among them "stealing" time and technical inadequacies asan announcer, which had nothing to do with any conducton his part protected under the Act. These matters and theevidence related to them are fully considered and discussedbelow.Toward the end of May 1971 Branch had a conversationat the radio station with another announcer, Exell Jones,about joining the American Federation of Radio andTelevision Artists, a union also known as AFTRA. Jones,who had joined AFTRA while she was working in adifferent industry, initiated the conversation by askingBranch if he received "talent fees" for "cutting" tapes thatwere "commercials." He answered in the negative and wasinformed by her that as a member of this union such feeswould be paid for such work. She also pointed out, asBranch credibly testified, that other benefits resulted fromAFTRA membership: she mentioned a "retirement" planand "health care plan" and "went on to name a few of thebenefits involved."As Jones, who was called by theRespondent as a witness, testified, Branch asked her "toget him forms for it." Branch's own testimony indicates,and I find, that he also told her that, insofar as becoming aunion member was concerned, he would "think that over."AFTRA's initiation fee of $200 was regarded by Branch asquite high; Jones said it did not have to be paid "all at onetime." Jones then communicated with AFTRA' and causedit to mail to Branch union literature, which he receivedabout July 26, 1971.7 and on August 1 passed on to Walderto read. This literature was about the Union and itsactivities and benefits, and it included a union membershipapplication form.About May 24, 1971, a week or so after his conversationwith Jones, Branch at Wheeler's request, gave disc jockeyBuddy Bell, in the control room of the station, a "tardyslip" to "fill out." Bell asked "what's this," and Branchreplied "this is from Mr. Wheeler, station policy." Bell thensaid "man, this is a bunch of ..." and Branch rejoined"man, take it to the union." Bell then said "maybe weshould take it to the union-that is a pretty good idea. Ifwe had a union to take it to." Branch informed Bell to takethe slip to Wheeler, if he did not wish to complete it, andleft the control room. Five minutes later Bell delivered theslip,signed, to Branch, and Branch turned it over toWheeler.8Around June 11, 1971, disc jockey Frank Alexander told6 1 have already foundthatWalder's employment was not "temporary"and limitedto the "sign-of r' shift-that he was also hired as a regular"stand-by" to substitute for others as needed and received a salary of $100per week startingwith his shift work on March 15, 1971 1 have also foundthat the "sign-off" shift continued into September, well beyond August 11,the date Walder was separatedrThe envelope in which theliteraturewas sent to Branch is postmarkedChicago, July 23, 19718The findings in the above paragraph are basedon Branch's undeniedtestimony, which I credit Bell did not testify asa witness9The findings in the above paragraph are based on the credibleBranch at the station "man, that is a good idea you giveBuddy," explaining that the idea was "bringing in theunion."After some further conversation, during whichBranch denied telling Bell that "we were going to bring inthe union," Alexander said "it's a good idea and I go for it,but in a situation like this, all of us have to stick together."Branch pointed out that Jones was already a unionmember; and Branch and Alexander then agreed thematter should be carried further and that Alexander wouldtellWalder about it .9Walder credibly testified, without direct contradiction,thatAlexander talked to him at the station that sameevening sometime after 6 p.m.; that Alexander mentionedspeaking to Branch and Bell about possibly "bringing intheunion into the station;" and that Walder offeredAlexander his "full support."That night, about 11:30 p.m., at a place called Winston'sLounge, a night club where Branch was "spinning"records,Walder "walked in" and informed Branch thatAlexander had told him, Walder, "we were going to bringin the union," and had asked Walder if he "would supportit."Walder went on to tell Branch that he had answered"yes" to Alexander's query, and inquired of Branch if hewas "right." Branch replied that he "was right." 10AsWalder credibly testified without specific denial,about June 14, 1971, at Shannon's Lounge, another nightclub, he, Bell, and Alexander met and discussed bringing inthe Union to secure higher wages and other benefits; and aseriesof some six similar discussions among the discjockeys then ensued in June and July 1971, in which'Walder was a participant.Branch testified credibly without direct denial, and Ifind, that on August 6, 1971, in the control room of thestation, he,Alexander, and Bell had a conversation inwhich Bell asked what they were "going to do about theunion thing"; that Alexander suggested "maybe we shouldjust askMr. Pinckard for a raise"; that Branch replied"yes, that is the way it's done. We either ask him or wedon't"; that Bell then inquired, "well, who is going to doit"; and that the following then occurred:I [Branch] looked at them-they looked at me-Frank[Alexander] started laughing-Buddy [Bell] startedlaughing and I started laughing.Finally Buddy said well, I think you are tighter with theold man than anybody else for the simple fact I beenmessing up. I pointed out how he been coming to worklate-how he quit four or five different times-he said Iwon't go to him and ask him, you know.Isaid, okay, I will do it and left out of the controlroom.In accordance with Branch's undisputed testimony, I;find that on August 9, again in the station's control room,testimony of Branch, which Alexander. called as a witness by theRespondent, did not specificallydenyIndeed, Alexander in his testimonyadmitted talking with Branch on one occasionabout AFTRAAlexanderwas a hesitant,reluctant witness,who found it difficult to recall pertinenteventsTo the extent his testimony conflicts with that of Branch or Walder,Ido not credit it10These findings are predicated upon Branch's testimony, which wascorroborated by Walder Atthis Junctureall four disc Jockeys were involvedin concerted action and Branch had spoken about "the union" to each ofthe other three WMPPBell reminded Branch of his commitment and said: "Don'tforget you are supposed to go to Wheeler and have him askMr. Pinckard for a raise"; that Branch replied he was"going to do it. Give me time"; that Bell responded to theeffect that there was "No time like the present. The soonerthe better"; and that Branch said "okay" and left. Branchthen proceeded directly to Wheeler's office.Allen Brown, the Respondent's general sales managerand vice president, was with Wheeler in Wheeler's officewhen Branch arrived there on August 9, 1971. Branch wasasked by Wheeler "what's on your mind?" and answered"we want you to ask Mr. Pinckard for us for a raise."Wheeler then inquired if Branch desired a raise, andBranch replied, "yes. I'd like to have a raise." Wheelerascertained from Branch that he had been at the station"almost four years" and "never had a raise." When askedhow much of a raise he thought he should have, Branchresponded, "I'd like to get about $250 a week-whowouldn't?" As Brown testified, Branch was informed thatneither Brown nor Wheeler was empowered to grant him araise.Brown said "all you had to do was go to Mr.Pinckard and ask." Branch commented that "until thedoctor said I should cut out the sets I wasn't concernedabout a raise so I never did ask him. I felt maybe he'd giveme a raise if, you know, the time came around now when Igot to cut out the sets. I do myself need a raise and I saidthe other fellows stated that they wanted one, too."Wheeler stated that Branch had worked hard and meriteda raise, but Branch emphasized that he was "asking for araise for everybody on the whole staff," not only forhimself. Branch added that "the guys" were "all complain-ing and so they told me to ask," when Wheeler observedthatmaybe a raise would help some" and inquired whyBranch was making the request "for everybody else."Wheeler then suggested that Branch have Mrs. Beckwithprepare "a letter asking Mr. Pinckard for a meeting todiscuss the operation and to ask him for a raise." Branchwent to Beckwith's office and told her what he wanted.Beckwith, as she testified, made a few suggestions andhelped Branch with some phrasing of the letter. Sheultimately typed a letter that satisfied Branch and Branchimmediately took it to Wheeler. Wheeler observed that theletter was what he had in mind and told Branch to sign itand inform Beckwith "to put it in with the regulardispatch" to Pinckard. Branch did as Wheeler indicated."The letter, which was forwarded to Pinckard by Beckwiththat evening,12 reads as follows:TO Mr. Charles Pinckard, PresidentDATE Aug 9, 0971FROM Charles Branch, Jr.-Program Director (Act-ing)SUBJECT Announcing StaffiiExcept as otherwise specifically stated, the foregoing findings in theabove paragraph are premised on Branch's testimony, which I credit I wasimpressedby the straightforwardmannerinwhichBranch testified, hisaccuracy and his general demeanor on the stand I do not credit Wheeler'stestimony about this meeting where it conflicts with Branch's In particular,Idiscredit that part of Wheeler's testimony attributing to Branch thestatement"I am not going to go and put my neck on the block here askingfor a raise just for myself-I am going to ask for a raise for the other D J 'sso this won't appear that I am just coming up asking for a i aise for me only,that I am being selfish " In so doing, I have noted and deem it significant501This is to request a meeting with the Executive Board atyour earliest convenience.This meeting will be to discuss the present operation atthe station with the primary interest of discussion beingraises for the staff announcers.Due to the increased cost of living, I feel a raise isnecessary to maintain a working interest from allemployees. The entire announcing staff will be presentat this meeting.Sincerely,/s/ Charles BranchCharles BranchOn August 10, 1971, announcer Chuck Cain was hiredpy the Respondent. On August 11, the Respondent hiredAnnouncer Bob Weaver. Cain, like Branch, held a firstclass engineer's license. Cain was auditioned on the air onAugust 10 for a substantial portion of Alexander's 2 p.m.o 6 p.m. shift, much to Alexander's concern. AlexanderApproachedWheeler and asked if he was fired, andWheeler answered "no." Branch that afternoon unsuccess-fully attempted to learn from Wheeler themeaning ofCain's appearance and precisely what was happening.Wheeler informed Branch that Cain was being tested atPinckard's direction and that he knew nothing more. Afteranumber of conversations that day Wheeler finallyAdvised Branch over the telephone that Pinckard hadcommunicated with Wheeler and told Wheeler to informBranch not to report for work the next day for his 6 a.m. to10 a.m. shift, but to come to the station at 11 a.m. Inresponse to Branch's request for information,Wheelerstated that he did not know what was occurring, thatPmckard had merely asked him, Wheeler, to convey thesenstructions to Branch. Branch said "okay."When Branch arrived at the station the next day, August11, shortly before 11 a.m., locks were being changed on theoor,and the receptionist informed him that she hadinstructions not to admit him and that he was to wait in thelobby.About 2-1/2 hours later Wheeler invited Branchinto his office and left. After some time, Wheeler returnedtohisofficeand advised Branch that Pinckard hadinstructed him to have Beckwith prepare a letter forBranch and that Beckwith would complete it shortly.Wheeler left and returned again with a letter, which he'signed and gave to Branch, together with a check that paidBranch through August 15. The letter, dated August 11,1971, reads:Dear Mr. Branch:Due to our budgetary limitation and the high level ofunemployment in existence today, we the members of,thatWheeler indicated in his testimonythat Brownwas presentwhen thisalleged statementwas made by Branch, but thatBrown, whowas called by,theRespondentas a witness,did not corroborate Wheeler's testimony thatBranchdid in fact makethe statementNor did Brown corroborate Wheeleron other points of difference between Branch and Wheeler concerning whatwas said on this occasion, especially Wheeler's testimonythat he and Brownhad criticizedBranchfor being absent fromthe stationwhen he was neededafter his 6 a in to 10 a in shift endedizPinckard,as Beckwith testified, "doesn'tmake it out there [to thestation ] every day " 502DECISIONSOF NATIONALLABOR RELATIONS BOARDtheWMPP Executive Board have decided that you willstart your vacation as of today.We regret that at this time, based upon our budgetarylimitation, we will not be able to grant your requestedsalary increase.However, feel free at any time in the future to call on usfor references.Verytruly yours,/s/ Allen WheelerAllen WheelerStation ManagerBranch read the letter and said "man, this got to be ajoke."Wheeler asked what he was talking about, andBranch observed "hard as I been working?" Wheeler thenstated "well, you know." Branch asked what was meant bythe letter's reference to a vacation. Wheeler answered "if Iwas you, if you plan to come back when your vacation isup, I just give Mr. Pinckard a call." Branch inquired if thelettermeant he was fired. And Wheeler replied: "no, itdoesn't say that you are fired, but truthfully, Branch, Iwouldn't look back, take it and go." 13Based on the foregoing facts-the employment of Cainon August 10, the first class engineer's license held byCain, the abrupt refusal to let Branch work his shift onAugust 11, the changing of the locks that day, the denialthat day of Branch's usual right of entry to the station asan employee, the contents of the August II letter suddentlyforcingon Branch a "vacation" 14 and offering him"references,"Wheeler's pointed suggestion that day that ifBranch planned to return after his "vacation" (whose limitswere not fixed) he should first call Pinckard, and finallyWheeler's statement that day that "I wouldn't look back,take it and go"-I conclude and find that Branch waspermanently discharged on August 11, 1971, and notsubsequently as the Respondent contends.15On August 10, 1971, Wheeler summoned Walder to hisoffice and told him he "could take the rest of the day offand that Frank Alexander would work [his] show."Wheeler also instructed Walder to come to the station at 11a.m. the next morning. On August II Walder reported atthe station about 1 I a.m. as directed, and after waiting in13These findings are predicatedon Branch's testimony, which I credit,despite a somewhat different version of this conversation offered byWheeler, as I find Branch to be the more reliable witnessSee In11,supraBranch alsotestified,and I find, that he had previously requested ofBeckwith a vacation beginning about August 19, and that in hisconversation withWheeler on August I I no time limits were set for the"vacation" mentioned in the AugustI I letter14The reasons given in theletter for theforced "vacation" at that timedo not withstand scrutiny The "budgetary limitation" did not preclude thehiring of Cain and Weaver or the August wage increase for announcerswhich is referred to later As for the "high level of unemployment inexistencetoday," this is such an obviousnon sequiturthat furthercommentis unnecessary15This contention rests on Pinckard's testimony that he did not fireBranchuntil later in August, after two telephone calls were made to him byunidentified persons mentioning threats that Branch was going to burn andbomb the radio station and other properties of the Respondent because ofthe Respondent's action against Branch on August 11, Pinckard harboringthe belief thatBranch wasin fact behind such threatsBut, asIhave foundabove, theactiontaken by the Respondent on August I I was to dischargeBranch-and this occurred before any telephone conversations and claimedthe lobbyabout an hour and a half was admitted toWheeler's office where Wheeler gave him a letter and afinal check paying him through August 15, 1971. The letter,dated August 11, 1971, reads:Dear Mr. Walder:Due to the cut back in sign-off time,theWMPPExecutive Board has decided that because of budgetarylimitations,it is not practical to continue your services,at this time.However,feel free to contact us next spring when oursign-off time will again be extended. ,Very truly yours,/s/ Allen WheelerAllen WheelerStation ManagerI find that Walder was discharged on August 11, 1971 (theRespondent in its brief refers to this action as a "lay-off"),before the "sign-off" shift had actually come to an end in1971 with a substantial diminution of daylight hours in theday.Cain took over Branch's shift, and Weaver took overWalder's.Within 2 weeks of August II Pinckard grantedthe announcing staff'a wage increase. Bell and Alexander,the disc jockeys who survived the discharges of August 11,were beneficiaries of this action.In view of the small staff of 15 to 18 persons employedby the Respondent, Pinckard's very active part in directing,the station's operations and relations with its personnel,and Pinckard's own testimony that "They [the employees].all run and tell the boss [Pinckard] things," I infer and findthat the discussions among the disc jockeys about AFTRAand bringing in a union, and obtaining a wage increase andother benefits, became known to Pinckard before hedischarged Branch and Walder on August 11. I also inferand find that Branch's letter of August 9, addressed toPinckard,marked Branch for Pinckard as the leader ofsuch concerted action and as the activist responsible for itseffectuation by means of the specific request for a wageraise and a meeting with the announcers to discuss thesubject.16There is no doubt that Pinckard associated Walderthreatswere made I also find on the entire record,including Pinckard'sown testimony, that Pinckard was personally responsible for Branch'sdischarge-andWalder's (seeinfra)--onAugust II I do not creditPinckard's testimony that he did not really fire Branch until a subsequenttime in AugustIt is also important to note that Branch credibly testified without denialthat the police officer assigned to investigate the matter of the allegedthreats, following Pinckard's communication with the authorities aboutthem, cleared Branch, informing Branch he was satisfied Branch was notresponsible for any threats There is no evidence that any legal proceedingswere ever brought against Branch in connection with this matter. And it issignificant that Pinckard testified that, while he purportedly fired Branchlater in August and that this matter was the decisive element in thedetermination to separate Branch,the discharge took place in a telephoneconversation with Branch after Branch had called the station to learn moreof the police investigation, and that he, Pinckard,after telling Branch thathe had heard Branch was going to "burn down the radio station and blowup the towers" never gaveBranch"a chance to say anything I [PinckardItold him [Branch I to go to see the FBI if he knew when he was going backto work "16 1 have found that Branch on August 9 was the spokesman for the disc WMPP503closely with Branch. Walder's "employment" by Branchwas well known to Pinckard when Walder was hired byPinckard. Testimony of Pinckard, although given in thecontextof attempting to assign cause forWalder'sdischarge,nevertheless reveals Pinckard's coupling ofWalder with Branch. Thus, Pinckard testified that "CharlieBranch became his [Walder's] idol"; and that "I [Pinck-ard] didn't need Walder because Walder was in collusionwith Branch." Pinckard on cross-examination testified thathe meant by his remark about "collusion" that Walder wasBranch's "employee at one time for salary, for pay.Branch, from what I gather, had been paying him then. Itappears that they started giving promotions together. ThisIdon't know. But along the grapevine of my otheremployees I heard that." If Pinckard on August 11dischargedBranch because of his leadership in theactivities described above, and Walder because Pinckardtied him to Branch as Branch's intimate and regarded themas one, the Respondent plainly violated Section 8(a)(1) ofthe Act with respect to each. If there were no more to thiscase, the facts outlined above, including Branch's letter ofAugust 9 to Pinckard, the timing of the discharges in-elation to that letter, the weak excuses for the dischargesin the August Ii letters to Branch and Walder (theinsubstantiality of these reasons is almost apparent on theirface, has already been hinted at and is elaborated uponlater),and the granting of a wage increase after thedischarges demonstrating both the danger and needless-ness of concerted action, would firmly establish suchviolations of the law. But, as noted before, the Respondentinsists that it discharged Branch and Walder for validreasons.All the Respondent's asserted reasons and theevidence given to support them will be considered below,firstwith respect to Branch and then in regard to Walder.The August 11 letter to Branch mentions the Respon-dent's"budgetary limitation" and the "high level ofunemployment in existence today." It is quite significantthat the Respondent elicited no testimony and makes noargument in its brief to substantiate these reasons-theonly reasons given to Branch on August 11. AnnouncerCain, the holder of a first class engineer's license, was hiredon August 10, and announcer Weaver was hired on August11.Furthermore, a wage increase was granted to theannouncers within 2 weeks of Branch's discharge. Thesefacts, admitted by the Respondent, completely destroy the"budgetary limitation" excuse. And as for the "high levelof unemployment" reason, the most charitable thing thatcan be said about it is what has been said before: that it isan obviousnon sequiturand warrants no further comment.The Respondent relies heavily on the alleged burningand bombing threats for which Pinckard assertedlybelieved Branch to be responsible.17 But these took placeafterAugust 11 and could not have been a factor whenBranch was fired that day. Moreover, even assuming thejockeys and sought a wage increase on behalf of the announcingstaff andnot for himself alone The Respondent's contention to the contrary isrejectedThat contention is based on Wheeler's testimony, which I have notcreditedSee fn iI,supraitSeein 15,supra18 I creditBranch's testimony that rapidity of speechwas mentioned tohim by Pinckard and Wheeler a numberof times in1968, severaltimes in1969, possibly once in 1970, and not at all in 1971,thatlateness orleavingdischarge occurred after these claimed threats, Pinckardconceded the telephone calls giving rise to his belief weremade by unidentified persons and still he would not permitBranch to make any explanation. In addition, Branch wasexonerated by the investigating police officer and there isnothing in the record to indicate that any legal proceedingswere ever instituted against him. To fire an employee withmore than 3 years' service on the basis of this flimsyevidence without hearing him outseemsrather drastic andunreasonable action and would make this reason exceed-ingly suspect. In any event, as found above, Branch wasfired before any burning or bombing threats were evermade.The Respondent elicited testimony from Pinckard thatBranch "stole" time on countless occasions, and in hisannouncing and side activities did not satisfy the moraland cultural standards the Respondent expected itsannouncers to meet to "uplift" its listening audience. Theseare the claimed primary reasons additionally advanced bytheRespondent, although Pinckard andWheeler incombination testified tomore alleged deficiencies inBranch.Thus, according to them, Branch spoke toorapidly, lacked reading ability, was tardy in reporting towork, left work too early, talked "too much into hismusic," did not convene the music committee to permit allthe disc jockeys to vote, switched shifts with Alexander onone occasion as a result of which the station was not signedon the air on time, was a "loner" and not a "group-typeman." Presentation of even a shorter catalogue of defectswould challenge the ingenuity of the most accomplishedfaultfinder.18 But the Respondent in its brief does not pressthese alleged defects as reasons in themselves for discharg-ing Branch. It appears to depend primarily upon Branch'sclaimed "stealing" of time and "cultural" and "moral"insufficiencies.Neither of these alleged infirmities, nor anyof the others, was mentioned to Branch when he wasdischarged on August 11. Moreover, the Respondentasserts that almost all, including the two it presses,continued throughout Branch's entire employment of morethan 3 years. During his tenure, however, he was assignedto announce on "class double A"time,was appointed aslate asMarch 1971acting program director and supervisingstaff announcer and given additional duties to perform,was told by Wheeler on August 9 that he deserved a wageincrease, and was, when fired on August 11, the disc jockeywith the most service longevity. These facts powerfullydemonstrate that the Respondent must have recognizedthat Branch was of considerable worth as an announcer;and they erect formidable barriers to acceptance of thedefenses the Respondent tenders for discharging Branch.Pinckard gave the following testimony in explanation ofhis appointment of Branch as acting program director:"Well, he was the best thief there.19 He seemed to be ableto work with Mr. Wheeler. He was a guy that would comeearly was not brought tohis attention, that the absenceof otherdisc jockeysmade it impossible to conveneall of them at one timefor music committeemeetings;and that it was Alexander's failureto reportin accordance with ashift exchange approved by Wheeler thatmade the station late in going onthe air on the one occasion in question19This statementissomewhat illuminating with respect to just howserious the Respondent regarded "stealing" time to be 504DECISIONS OF NATIONAL LABOR RELATIONS BOARDto work on time at that time in particular.So he had somevalue to us. He had a first class ticket when the governmentrequests a first class man bring the station on the air, andwe couldn'tfind any other Blacks, and we couldn't findany Whites that wanted to come out that far and work outthere."But 5 months later,after Branch had engaged inconduct safeguarded by the Act,immediately following hisAugust 9 letter to Pinckard,he was no longer of any valueto the Respondent.Pinckard'sprofessed difficulty infinding an announcer with a first class engineer's license isgainsaid by the undisputed fact that he was able to procurethe services of Cain,the holder of such a license,one dayafter Branch's letter of August 9. I do not attribute this tosheer coincidence or instant serendipity.The impressionPinckard conveys that Branch,as the possessor of a firstclass engineer's license,held Pinckard in thrall duringBranch'stenure as an employee is dissipated by theadditional fact that Pinckard's own testimony also showsthat four other employees held such a license while Branchwas employed and they included Eddie Holland,who didnot leave as program director until March 1971, and eventhen continued in the Respondent's employ on its salesforce.If Branch had truly been as poor an employee as theRespondent paints him to have been, the Respondentcould have fired him long before August 11, 1971, and usedone or more of these four other employees to sign thestationon(or off)the air,in conjunction with theannouncing services of a person holding a third classengineer's license,for the temporary period required torecruit and hire a full replacement for Branch.Furthermore,I find that Pinckard exaggerated Branch'salleged"stealing"of time.He testified that Branch "justcouldn'tstop stealing"; that he spoke to Branch about"stealing"time a "Good dozen times" in 1968,"about adozen times"in 1969,and "so many times[he] couldn'tremember"in1970;and that he"might catch him[Branch] stealing sometime twice in one day" in 1971.Even Wheeler conceded that Branch"basically" followedthe procedure of submitting requests for time to the "trafficdepartment prior to 12 o'clock of the day they wanted tostart these spots, with no exceptions";that he could only"recall several instances of violations;"and that the latestoccurred in February 1971, 1 month before the Respon-dent conferred upon Branch the titles of acting programdirector and supervising staff announcer. Although Wheel-er also testified that Branch did not prerecord 10-secondspots as required under the Respondent's rules and that inApril 1971 he told Branch that"itappeared he [Branch]continued to exceed the 10 seconds on these commercials"and "to put them on [cartridge]-to record them," hefurther testified that when he had first mentioned thissubject to Branch,Branch had denied exceeding 10seconds during such live self-advertising.Significantly,Wheeler mentioned June 1971-2 months before Branch'sdischarge-as the latest date he spoke to Branch aboutexceeding the limit on 10-second commercials.In view ofthe inconsistency between Pinckard'stestimonyandWheeler's,and inasmuch as I have found Branch to be areliablewitness,Icredit Branch's testimony to the effectthat he never in fact"stole"time; that it was never hisintention not to pay for time he used for himself;and thaton two occasions,the latter in February 1971, when it wasbrought to his attention that he had used time for himselfon the air without prelogging it, this occurred before hecould postlog it as he had intended, and he then proceededto do just that.If,as the Respondent asserts, it believedthat Branch was indeed a dishonest employee,it is strangethat it offered in its August I I letter to Branch to give him"references"to obtain other work.Pinckard's explanationfor the offer that he bore Branch no ill will and was willingto help him is not persuasive.When Pinckard was asked on the witness stand whatmotivated him to fire Branch,he responded:The completion of many, many months of thought andwanting to give to our listening audience all thatWMPP could give to the blacks and to the oriented andto the ethnic.Charlie Branch did not have this thing that wouldcreate and bring about what we desired was a part ofculture.Charlie Branch was on the low level of a guy whowanted to go into taverns and slums and scums andbad-name record hops. Give me a drink of that wine. Ithink blacks have been accused and a part of that toolong.The poor Mexican,the poor black, the poorSpaniard,Iwanted Branch to lift that group of people,and this is the thing that made me make the decisionthat Branch is no good for this organization of what weare trying to perpetuate.Something uplifting.Branch's commendable community work, reflecting on thestation,has already been discussed.Moreover, there is noevidence of specific complaints from members of thepublic that Branch'swork on the air or on "sets" wasvulgar and demeaning.Precisely what moral or culturalstandards were demanded of Branch as a disc jockey whoprojected his personality while announcing and introduc-ing and playingjazz music records,and exactly how in thisoccupation he could"uplift"the listening audience is notdisclosed by Pinckard'stestimony.Had Pinckard dis-charged Branch earlier in his employment and not on theheels of the August 9 letter; had Pinckard not appointedBranch as acting program director as late as March 1971,long after Branch had been an announcer and had beenappearing with the Respondent's acquiescence at "sets" or"hops"; had the Respondent not assigned Branch to a shifton the most expensive and desirable air time;had Pinckardnot admitted by his own testimony that when Branch washired in 1968 Branch had told him he was looking for a jobbecause Branch's employer in Denver "wouldn't let him dohis thing. . . .doing some record hops,making some extramoney, trying to get ahead in this world"; had Branchhimself not indicated in his conversation with Wheeler andBrown on August 9 that on the orders of his physician hewould no longer be performing at "sets" or "hops,"Pinckard's effusive testimony about Branch's"uplift"shortcomings as the reason for his discharge might havebeen entitled to greater respect and weight than it nowcommands. I am convinced that none of the reasonsoffered by the Respondent for discharging Branch actuallytriggered his separation.Iconclude and find that the Respondent dischargedBranch on August 11, 1971, for the reason that Branch had WMPP505prominently engaged in union and concerted activityprotected under Section 7 of the Act, and that theRespondentthereby violatedSection 8(a)(1) of the Act.The August 11 letter to Walder mentions a "cut back" insign-off time and"budgetary limitations"as reasons forsevering him. But,in place of Walder,Weaver was hiredand given the"sign-off" shift,which had not yet beeneliminated as there had not been a sufficient reduction inthe hours of daylight.And, as already indicated,Cain wasalso employed,and a wage increase was granted to theannouncers later in August.The reasons set forth in theletter simply will not pass the test of critical analysis-theyareobvious pretexts forWalder'sdischarge.But theRespondent contends it had other reasons for firingWalder,reasons which were not stated to Walder when hewas discharged on August 11.Wheeler testified thatWalder had a "high peak-type"voice that"made him sound on a number of occasions as ifhe was younger than he really was." As Wheeler addition-ally testified,however,themostWheeler did about thiscondition afterWalder was assigned the "sign-off" shiftwas to talk to Branch in May 1971 and tell "him to get withWalder and see whether he could get him to project out ofhis stomach more to deepen his voice."Wheeler concededthatWalder's "operation of the board"gave no cause forcomplaint,and that"As far as his reporting to work ontime,things of this nature,we had no problem with himthere."Pinckard,in his testimony, insisted,unlikeWheeler,thatWalder"stole"time, spoke too rapidly,"can't read,can't write,can't enunciate,can't punctuate,nothing youcan do with him.Let him go back to school."Pinckardstated that,insofar asWalder's alleged inability to readwas concerned,he did not talk to Walder about it, but"turned that over to my manager [Wheeler]." Wheeleroffered no corroboration of Pinckard's testimony in thisrespect.Pinckard did testify that he complained to Walder aboutothermatters,includingWalder'salleged"stealing" oftime,rapidity of speech and poor enunciation.But Walderdenied that Pinckard ever spoke to him about them.Pinckard testified further that on one occasion he toldWalder that he was "Just like your trainer Charlie Branch.You ain't a d-a-m, and he ain't worth a d-a-m." However,Walder also denied that this statement was made to him byPinckard.Pinckard was inclined to testify rather expan-sively about most subjects.His testimony about Walder'smany deficiencies,including Walder's alleged"stealing" oftime,was not corroborated by Wheeler,who as stationmanager was certainly in a position to know about suchmatters if they actually existed or occurred.Furthermore, Ihave already had occasion to refer to Walder's favorabledemeanor on the witness stand.I therefore credit Walder'sdenials.Walder was tried on the air for the first week in March1971. Thereafter,despite his claimed faults,the Respon-dent gave him a regular shift for a time,asked him tosubstitute for Bell,and then assigned him to the"sign-off"shift,which he worked from April 26 until his separation inAugust. He was employed by the Respondent for a periodof some 5 months. Walder was discharged with Branch 2days after Branch'sAugust 9 letter to Pinckard, whoconsidered Branch and Walder as one.The reasons forfiringWalder advanced by the Respondent through thetestimonyofWheeler and Pinckard are lacking insubstance and cogency.Ifind that the RespondentdischargedWalder for the reason that it linked him withBranch,who was fired by it for his leadership in union andconcerted activity protected by the statute,and that by sodischargingWalder the Respondent violated Section8(a)(1) of the Act.Upon the foregoing findings of fact and the entirerecord,Imake the following:CONCLUSIONS OF LAW1.The Respondent,Seaway Broadcasting Company,Inc. d/b/a WMPP,is an employer engaged in commercewithin the meaning of Section 2(6) and(7) of the Act.2.TheRespondent violated Section 8(a)(1) of the Actby discharging Charles Branch,Jr.,and Samuel Walderbecause they engaged in union and other activitiesprotectedby the Act.3.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and(7) of the Act.THE REMEDYHaving found that the Respondent has engaged incertain unfair labor practices,itwill be recommended thatitcease and desist therefrom and from like or relatedinvasionsof the employees'Section 7 rights,and that ittake certain affirmative action designed to effectuate thepurposesand policiesof the Act.Ithas been found that the Respondent dischargedCharlesBranch, Jr., and Samuel Walder on August 11,1971, in violation of Section8(a)(1) of the Act.Itwilltherefore be recommended that the Respondent offerCharlesBranch,Jr.,and Samuel Walder immediate andfull reinstatement to their former or substantially equiva-lent positions,without prejudice to their seniority or otherrights and privileges,and make them whole for any loss ofearnings sufferedby reasonof their dischargesby paymentof a sum equalto that which they normallywould haveearned,absent the discharges,from the date of thedischarges to the date of the offer of reinstatement,less netearnings duringsuch period, with backpaycomputed on aquarterlybasis in the manner establishedby theBoard inF.W.Woolworth Company,90 NLRB289. Backpay shallcarryinterest at the rate of 6 percent per annum as setforth inIsisPlumbing& Heating Co.,138 NLRB 716. Itwillbeadditionallyrecommended that the Respondentpreserve and, upon request,make available to the Board oritsagentsallpayroll records,social security paymentrecords,timecards,personnel records and reports,and allother recordsnecessaryand useful to determine theamounts ofbackpaydue and the rights of reinstatementunder the termsof thisrecommendation.Upon the foregoing findings of fact,conclusions of law, 506DECISIONS OF NATIONAL LABOR RELATIONS BOARDand the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER20The Respondent, Seaway Broadcasting Company, Inc.d/b/a WMPP, East Chicago Heights, Illinois, its officers,agents, successors, and assigns, shall:1.Cease and desist from:(a)Discharging employees because they have engaged inunion or concerted activities protected under Section 7 ofthe Act.(b) In any like or related manner interfering with,restraining, or coercing its employees in the exercise ofrights guaranteed them by Section 7 of the Act.2.Take the following affirmative action which willeffectuate the policies of the Act:(a)OfferCharles Branch, Jr., and SamuelWalderimmediate and full reinstatement to their former orsubstantially equivalent positions,without prejudice totheir seniority or other rights and privileges, and makethem whole for any loss of pay suffered by reason of theirdischarges by the Respondent in the manner set forth inthe section hereof entitled "The Remedy."(b) Preserve and, upon request, make available to theBoard and its agents, for examination and copying, allpayroll records, social security records, timecards, person-nel records and reports, and all other records relevant andnecessary to the determination of the backpay due and therights of reinstatement provided under the terms of thisrecommended Order.(c)Notify Charles Branch, Jr., and Samuel Walder in theevent that they are now serving in the Armed Forces of theUnited States, of their right to full reinstatement, uponapplication, in accordance with the Selective Service Actand the Universal Military Training and Service Act, asamended, after discharge from the Armed Forces.(d) Post at its office in East Chicago Heights, Illinois,copiesof the attached notice marked "Appendix."21Copies of said notice, on forms provided by the RegionalDirector for Region 13, after being duly signed by theRespondent's representative, shall be posted by it immedi-ately upon receipt thereof and maintained by it for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken by the Respondentto insure that said notices are not altered, defaced, orcovered by any other material.(e)Notify the Regional Director for Region 13, inwriting, within 20 days from the receipt of this Decision,what steps the Respondent has taken to comply herewith.2220 In the event no exceptions are filed asprovided bySec 102 46 of theRules and Regulations of the NationalLaborRelations Board,the findings,conclusions,and recommended Order herein shall, as provided in Sec102 48 of the Rules and Regulations,be adoptedby theBoard and becomeits findings,conclusions,and Order,and allobjectionsthereto shall bedeemed waived for all purposes21In the eventthat theBoard'sOrder is enforced by a Judgment of aUnited States Court of Appeals, the words inthe noticereading "Posted byOrder ofthe NationalLaborRelations Board"shall read "Posted Pursuantto a Judgmentof the United States Court of AppealsEnforcingan Order ofthe National LaborRelations Board "22 In the event this RecommendedOrder is adopted by theBoard, thisprovision shall be modifiedto read-"Notify saidRegional Director inwriting,within 20 daysfrom the date ofthis Order,what steps Respondenthas takento comply herewith "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentWE WILL NOT discharge our employees because theyhave engaged in union or concerted activities protectedunder Section 7 of the National Labor Relations Act.WE WILL offer to Charles Branch, Jr., and SamuelWalder immediate and full reinstatement to theirformer or substantially equivalent positions, withoutprejudice to their seniority or other rights and privi-leges, and make them whole for any loss of earningssuffered as a result of their discharges by us on August11, 1971.WE WILL NOT in any like or related manner interferewith, restrain, or coerce our employees in the exericseof rights guaranteed to them by Section 7 of the Act.SEAWAY BROADCASTINGCOMPANY, INC. D/B/AWMPP(Employer)DatedBy(Representative)(Title)We will notify immediatelyCharlesBranch,Jr.,andSamuel Walder,if presently serving in the Armed Forces ofthe United States, of their right to full reinstatement, uponapplication after discharge from the Armed Forces, inaccordancewith the Selective Service Act and theUniversal Military Training and ServiceAct, asamended.Thisisan official notice and must not be defaced byanyone.Thisnotice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced,or coveredby any othermaterial.Any questionsconcerning this notice or compliance withitsprovisionsmay be directed to the Board'sOffice,EverettMcKinley Dirksen Building,Room 881,219 SouthDearborn Street,Chicago,Illinois60604,Telephone312-353-7572.